Title: From Thomas Jefferson to Mathew Boulton, 8 January 1787
From: Jefferson, Thomas
To: Boulton, Matthew



Paris Jan. 8. 1787.

Mr. Jefferson’s compliments to Mr. Boulton and will beg the favor of him, when he shall be arrived in England, to have an estimate made of the cost of the underwritten articles, plated in the best manner, with a plain bead, and to send him the estimate to Paris. If Mr. Jefferson should on the estimate decide to buy them, he will take the liberty of addressing a letter to Mr. Boulton for them.

2. Soup-terreens middlesized, say 11. Inches long.
2. dishes for the terreens to stand in.
10. dishes, round, of 10 ½ Inches diameter.
2. dishes, oval, 16 I. long, 10 ½ I. wide.
4. dishes, oval, 12 I. long, 9 I. wide.

